       Case 4:20-cv-02024-MWB Document 27 Filed 02/08/21 Page 1 of 2




               IN THE UNITED STATE DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SYLVESTER OSAGIE, as                    :
Representative of the                   :
Estate of Osaze Osagie, Decedent        :
                                        :
                             Plaintiff, : Docket No. 4:20-cv-02024
                                        :
                  v                     :
                                        :
BOROUGH OF STATE COLLEGE; :
M. JORDAN PIENIAZEK, Borough :
of State College Police Department;     :
CHRISTOPHER HILL, Borough of            :
State College Police Department,        :
KEITH ROBB, Borough of State            :
College Police Department,              :
CHRISTIAN FISHEL, Borough of            :
State College Police Department,        :
                                        :
                          Defendants. :



                                     ORDER

      AND NOW, this _____ day of February, 2021, upon stipulation and

agreement, by and between Plaintiff, Sylvester Osagie, as representative of the

Estate of Osaze Osagie, decedent and Defendants, Borough of State College, M.

Jordan Pieniazek, Christopher Hill, Keith Robb, and Christian Fishel, (hereinafter

“Defendants”), by and through their counsel, it is hereby ORDERED and
       Case 4:20-cv-02024-MWB Document 27 Filed 02/08/21 Page 2 of 2




DECREED that the time within which all Defendants have to answer Plaintiff’s

First Amended Complaint is extended to March 26, 2021.



                                    BY THE COURT:



                                    THE HONORABLE MATTHEW W. BRANN




                                      2
